PER CURIAM.
Appellant raises two issues related to his conviction and one issue regarding his sentencing. We find only the claim related to appellant’s sentencing has merit. The State concedes the trial court improperly designated appellant as an habitual felony offender, ignoring the jury’s express finding that the State had failed to prove appellant’s prior convictions.1 See Borrell v. State, 478 So.2d 1185 (Fla. 4th DCA 1985).
Based upon the State’s concession, we strike the habitual felony offender designation and remand for appellant to be resen-tenced.
WOLF, B.L. THOMAS, and OSTERHAUS, JJ., concur.

. This finding was expressed in a special verdict form related to whether appellant violated section 794.0115, Florida Statutes (2013).